Citation Nr: 1210787	
Decision Date: 03/23/12    Archive Date: 03/30/12

DOCKET NO.  11-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Whether the Veteran's net worth constitutes a bar to receipt of nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The Veteran had active service from July 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a Regional Office (RO) corpus of estate determination dated in April 2011.

The Board notes that the Veteran has Alzheimer's disease.  His claim has been pursued by the somewhat cumbersome method of obtaining an "X" from the Veteran and two signatures from witnesses, consisting of his wife and daughter, for all documents requiring a signature.  He and these witnesses are advised that they may wish to contact VA to request information concerning the procedures and forms required to establish his wife or daughter as payee or legal custodian.  See 38 C.F.R. §§ 13.55, 13.57, 13.58 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

It is not reasonable for the Veteran and his spouse to consume part of his total family net worth of $74,034, for maintenance, for purposes of entitlement to VA pension benefits.  


CONCLUSION OF LAW

The corpus of the estates of the Veteran and his spouse does not preclude the payment of nonservice-connected pension benefits.  38 U.S.C.A. §§ 1521, 1522 (West 2002); 38 C.F.R. §§ 3.23, 3.274, 3.275 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

In view of the favorable outcome of this appeal, compliance with the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)) need not be discussed.  

The Veteran filed a claim for VA nonservice-connected disability pension benefits in February 2011.  His claim was denied on the basis that he had excessive net worth, and, hence, entitlement to pension was denied.  See 38 U.S.C.A. §§ 1521, 1522.

Pension will be denied (or discontinued) when the corpus of the estate of a veteran, or, if married, the corpus of the estates of a veteran and his or her spouse is such that under all the circumstances, including consideration of the annual income of a veteran and his or her spouse, it is reasonable that some part of the corpus of such estate be consumed for a veteran's maintenance.  38 U.S.C.A. § 1522(a); 38 C.F.R. § 3.274(a).  

The terms "corpus of estate" and "net worth" are interchangeable, and mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the appellant, except the appellant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the appellant's reasonable mode of life.  See 38 C.F.R. § 3.275(b).

In determining whether the estate should be used for a veteran's maintenance, factors to be considered include family income, whether the property can be readily converted into cash at no substantial sacrifice, life expectancy, the number of qualifying dependents, and the potential rate of depletion, including spending due to unusual medical expenses.  38 C.F.R. § 3.275(d); see also 38 C.F.R. § 3.274(a).

"Reasonable Maintenance" includes not only housing, food, clothing, and medical care sufficient to sustain life, but such items beyond the bare necessities as well as other requirements reasonably necessary to provide those conveniences and comforts of living suitable to and consistent with a reasonable mode of life.  See 38 C.F.R. § 3.250(b)(1).  

In connection with his claim received in February 2011, the Veteran reported assets of $74,034 in savings, in the form of "interest bearing bank accounts, Certificates of Deposit (CDs)," for himself and his wife.  As to income, the monthly income of he and his wife totaled $1,830, consisting primarily of Social Security Administration (SSA) benefits in the amount of $1,604, with retirement pensions and interest making up the remainder.  He reported monthly expenses of $2,880, including $1,848 in medical expenses.  This included $1,200 per month for his part-time care in an Alzheimer's facility.  

The RO determined that based on the Veteran's actuarial life expectancy of 5.9 years, his assets would sustain him for that period.  However, this does not take into consideration the actuarial life expectancy of his wife, which was 8.9 years at the time the claim was filed.  See VA ADJUDICATION PROCEDURE MANUAL, M21-1MR, Part V.iii, Ch. 1, § j, ¶ 72a.  The net worth reported by the Veteran is the joint net worth of him and his wife, accumulated over the 60 years of their marriage.  It is not reasonable to apply the jointly accumulated net worth to his maintenance, leaving nothing to his wife.  

Additionally, the Veteran has Alzheimer's disease; as such, his medical and other care expenses can be expected to increase over the remainder of his life.  Already, he is receiving part-time care for his Alzheimer's, at a cost of $1,200 per month.  His wife, who will turn 80 years old in 2012, will not likely be able to shoulder the increasing burden of caring for him on her own.  Moreover, her own medical expenses will more than likely increase as she grows older.  If she outlives the Veteran, her SSA and VA benefits will be curtailed.  

In short, it is unlikely that there will be any build up of the estate of the Veteran and his wife during the remainder of their lifetimes.  In sum, the Board finds that the net worth of $74,034 is not excessive, given the life expectancies, financial situation, and health of him and his wife.  It would not be reasonable to consume this net worth for his maintenance, leaving his wife of 60 years in penury.  Accordingly, his family net worth is not a bar to pension entitlement.  In reaching this determination, the benefit-of-the-doubt rule has been applied.  38 U.S.C.A. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

The Veteran's family net worth is not a bar to pension entitlement; the appeal is granted.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


